—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Ramirez, J.), dated September 9, 1993, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the plaintiffs have *468failed to establish a prima facie case of "serious injury” within the meaning of Insurance Law §5102 (d). Thus, summary judgment was properly granted to the defendants (see, Licari v Elliott, 57 NY2d 230). Thompson, J. P., Miller, O’Brien, Santucci, and Joy, JJ., concur.